Case 4:16-cv-00870-ALM-KPJ Document 172-1 Filed 06/11/20 Page 1 of 2 PageID #: 2523



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   JERRI LYNN RICH,                               §
   As Representative for,                         §
   GAVRILA COVACI DUPUIS-MAYS,                    §      CIVIL ACTION NO. 4:16 cv-00870
   An Incapacitated Person,                       §      JUDGE AMOS L. MAZZANT, III
                Plaintiff,                        §
   v.                                             §      JURY DEMANDED
                                                  §
   THE CITY OF MCKINNEY, TEXAS,                   §
             Defendant.                           §

                                          ORDER TO DISMISS

          On this date came on to be considered the Unopposed Motion to Dismiss of Plaintiff, Jerri

   Lynn Rich, as representative for Gavrila Covaci Dupuis-Mays, in the above-titled and numbered

   cause, and Defendant, City of McKinney (“McKinney”), Texas, (hereinafter collectively

   “Parties”). The Court finds that all claims of the Parties asserted in this lawsuit or which directly

   arose from the events that were the basis of this lawsuit should be dismissed with prejudice. Each

   Party shall bear its own costs. It is therefore,

          ORDERED, that such claims of all Parties to this action be, and are hereby dismissed with

   prejudice. The Court further orders that each party shall pay its own costs of court and expenses,

   including attorney’s fees. It is further,

          ORDERED, that the claim preclusive effect of this dismissal will operate to bar the

   reassertion of any claims which Plaintiff or Defendants brought in this action, as well as the

   assertion of any factually-related claims which Plaintiff or Defendants could have brought, but did

   not bring herein.




   _____________________________________________________________________________________________
   ORDER TO DISMISS                                                                        Page 1
Case 4:16-cv-00870-ALM-KPJ Document 172-1 Filed 06/11/20 Page 2 of 2 PageID #: 2524
                                                                               2522




   APPROVED AS TO FORM:

   /s/ John E. Wall, Jr. w/permission

   John E. Wall, Jr.
   State Bar No. 20756750
   Law Offices of John E. Wall, Jr.
   5728 Prospect Ave., Suite 2001
   Dallas, Texas 75206-7284
   Telephone: (214) 887-0100
   Facsimile: (254) 887-0173
   Email: jwall@jwall-law.com

   Clay A. Hartmann
   Texas State Bar No. 00790832
   Clay.hartmann@thehartmannfirm.com
   THE HARTMANN FIRM, PC
   6677 Gaston Avenue
   Dallas, Texas 75214
   214-828-1822
   214-828-6999 (fax)

   ATTORNEYS FOR PLAINTIFF

   /s/William W. Krueger, III
   WILLIAM W. KRUEGER, III
   State Bar No. 11740530
   Wkrueger@kruegerlaw.org
   JAMES CHRISTOPHER BEARDEN
   State Bar No. 24113609
   Cbearden@kruegerlaw.org
   2100 Alamo Road, Suite T
   Richardson, Texas 75080
   214-253-2600
   214-253-2626 – Facsimile
   ATTORNEYS FOR DEFENDANT




   _____________________________________________________________________________________________
   ORDER TO DISMISS                                                                        Page 2
